                  Case 2:19-cv-00624-RJC Document 100 Filed 12/22/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

        BESSEMER SYSTEM FEDERAL CREDIT )
        UNION,                              )
                                            )
                  Plaintiff,                )
                                            )                       Case No. 2:19-cv-00624-RJC
             vs.                            )
                                            )
        FISERV SOLUTIONS, LLC, f/k/a FISERV )
        SOLUTIONS, INC., and FISERV, INC.,  )
                                            )
                  Defendants.               )

                      JOINT MOTION FOR TEMPORARY STAY OF LITIGATION
                               AND EXTENSION OF DEADLINES

                       Plaintiff Bessemer System Federal Credit Union (“Plaintiff”) and Defendants

        Fiserv Solutions, LLC, f/k/a Fiserv Solutions, Inc., and Fiserv, Inc. (together, “Defendants”)

        hereby jointly move for an Order staying this litigation until January 29, 2021, and extending

        certain deadlines while the parties resume mediation and settlement negotiations. In support of

        this Motion, the parties state as follows:

                 1.    On October 27, 2020, the parties participated in mediation conducted by neutral

        Mark D. Shepard. The case was not resolved. (ECF No. 91.)

                 2.    On November 9, 2020, Defendants served their First Set of Discovery Requests

        upon Plaintiff. By agreement of the parties, Plaintiff’s deadline to respond to those requests is

        December 23, 2020.

                 3.     On November 10, 2020, Defendants served upon Plaintiff the notice of subpoena

        to non-party CompuSource Systems, Inc. for production of documents (the “CompuSource

        Subpoena”). Defendants served CompuSource with the CompuSource Subpoena on November

        12, 2020.



                                                         1
4825-2696-2645
                  Case 2:19-cv-00624-RJC Document 100 Filed 12/22/20 Page 2 of 3




                 4.     On November 10, 2020, Bessemer filed its Motion to Dismiss Counterclaims.

        (ECF No. 92.)

                 5.     On December 8, 2020, Defendants filed their response to Bessemer’s Motion to

        Dismiss Counterclaims. (ECF No. 99.)

                 6.     Pursuant to the Order Granting Joint Motion to Modify Schedule Regarding

        Motion to Dismiss Counterclaims, the deadline for Plaintiff to file its reply brief in support of the

        Motion to Dismiss Counterclaims is December 30, 2020. (ECF No. 97.)

                 7.     The parties have agreed to resume mediation and settlement negotiations through

        neutral Mark D. Shepard.

                 8.     Accordingly, after conferring in good faith regarding the efficient management of

        this dispute, and for reasons of judicial efficiency and other good cause, the parties hereby

        respectfully request that the Court enter an Order temporarily staying this litigation until January

        29, 2021, and setting the following case deadlines:

                        a.     Plaintiff shall serve its responses and objections to Defendants’ First Set

                 of Discovery Requests on or before February 12, 2021;

                        b.     Plaintiff shall file its reply in support of the Motion to Dismiss

                 Counterclaims on or before February 12, 2021.

                 9.     The parties have agreed that the temporary stay of litigation shall not apply to the

        CompuSource Subpoena.

                 10.    The parties propose to file, on or before February 8, 2021, a Joint Status Report

        advising the Court if the case has been resolved, if the parties request that the stay be further

        extended to accommodate continued negotiations, or if the parties’ efforts have been

        unsuccessful and the case should resume. If the parties report that the case should resume, they



                                                          2
4825-2696-2645
                 Case 2:19-cv-00624-RJC Document 100 Filed 12/22/20 Page 3 of 3




        will meet and confer in good faith and submit a proposed Amended Case Management Order

        with the Joint Status Report.


                       WHEREFORE, the Parties respectfully request that the Court enter the proposed

        Order submitted with this Motion.


        Dated: December 22, 2020                    Respectfully submitted,


         /s/ Charles J. Nerko                             /s/ Jesse L. Byam-Katzman
         Richard J. Parks (PA Bar No. 40477)              Efrem Grail (PA Bar No. 81570)
         PIETRAGALLO, GORDON, ALFANO,                     Brian Bevan (PA Bar No. 307488)
         BOSICK & RASPANTI, LLP                           THE GRAIL LAW FIRM
         7 West State Street, Suite 100                   Koppers Building, 30th Floor
         Sharon, PA 16146                                 436 Seventh Avenue
         (724) 981-1397                                   Pittsburgh, PA 15219
         Fax: (724) 981-1398                              (412) 227-2969
         RJP@pietragallo.com                              Fax: (856) 210-7354
                                                          egrail@graillaw.com
                                                          bbevan@graillaw.com

         Charles J. Nerko (admitted pro hac vice)         Andrew J. Wronski (admitted pro hac vice)
         Alexander Mirkin (admitted pro hac vice)         Jesse Byam-Katzman (admitted pro hac vice)
         OFFIT KURMAN, P.A.                               FOLEY & LARDNER LLP
         590 Madison Avenue, 6th Floor                    777 East Wisconsin Avenue
         New York, NY 10022                               Milwaukee, WI 53202
         (212) 545-1900                                   (414) 271-2400
         Fax: (212) 545-1656                              Fax: (414) 297-4900
         charles.nerko@offitkurman.com                    awronski@foley.com
         amirkin@offitkurman.com                          jbyam-katzman@foley.com

         Counsel for Bessemer System Federal Credit       Counsel for Fiserv Solutions, LLC and Fiserv,
         Union                                            Inc.




                                                      3
4825-2696-2645
